June 18, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                 IN THE INTEREST OF S.L.A.B., A CHILD

NO. 14-15-00441-CV

                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 15, 2010. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.

     We further order that mandate be issued immediately.